             Case 5:18-cv-02585-NC Document 525 Filed 02/21/20 Page 1 of 2


 1
      LiLaw Inc., a Law Corporation
 2    J. James Li, Ph.D. (SBN 202855, lij@lilaw.us)
      Andrew M. Pierz (SBN 292970)
 3    Daniel R. Peterson (SBN 326798)
      5050 El Camino Real, Suite 200
 4    Los Altos, California 94022
      Telephone: (650) 521-5956
 5
      Facsimile: (650) 521-5955
 6
      Attorneys for Plaintiff Citcon USA LLC
 7

 8

 9                                UNITED STATES DISTRICT COURT

10
                               NORTHERN DISTRICT OF CALIFORNIA
11

12

13
      CITCON USA LLC,                                 Case No. 5:18-cv-02585-NC
14              Plaintiff,
                                                      NOTICE OF APPEARANCE
15
                      vs.
16

17    RIVERPAY INC., a Canadian corporation,
      RIVERPAY, INC., a Delaware corporation,
18    YUE HUA, a.k.a., YORK HUA, an
      individual, KENNY E SHI, an individual, and
19    DOES 1 through 20,
20    Defendants.

21

22

23

24

25

26

27

28

                                                                            Case No. 5:18-cv-02585-NC
                                            NOTICE OF APPEARANCE
     SV 346535344v1
           Case 5:18-cv-02585-NC Document 525 Filed 02/21/20 Page 2 of 2


 1
     TO THE COURT, THE CLERK, ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that the following attorney from LiLaw Inc. hereby files this
 3   Notice of Appearance in the above-captioned case on behalf of Plaintiff Citcon USA and Counter-
 4
     Defendants Citcon USA LLC and Wei Jiang. All pleadings, motions, discovery, and other material
 5
     should be served upon counsel at the following address:
 6
                                             Daniel R. Peterson
 7
                                                LiLaw Inc.
 8                                     5050 El Camino Real Suite 200
                                           Los Altos, CA 94022
 9                                          Telephone: (650) 521-5956
                                            Facsimile: (650) 521-5955
10                                      Email: petersond@lilaw.us
11

12                                               Respectfully submitted,
13                                               LILAW INC.
14

15   Dated: February 21, 2020                    By:       /s/ Daniel Peterson
16                                               Daniel R. Peterson (SBN 326798)
                                                 5050 El Camino Real, Suite 200
17                                               Los Altos, California 94022
                                                 Telephone: (650) 521-5956
18                                               Facsimile: (650) 521-5955
                                                 Email: petersond@lilaw.us
19
                                                 Attorneys for Plaintiff Citcon USA and
20                                               Counter-Defendants Citcon USA LLC and
                                                 Wei Jiang
21

22

23

24

25

26

27

28

                                                       1                         Case No. 5:18-cv-02585-NC
                                           NOTICE OF APPEARANCE
